COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                NO. 02-13-00469-CV


Keith B. Alexander                        §    From the 141st District Court

                                          §    of Tarrant County (141-225394-07)
v.
                                          §    November 5, 2015

Eddie Kent                                §    Opinion by Justice Gardner



                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.       It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm that

portion of the trial court’s judgment in favor of Appellee Eddie Kent for damages

in the amount of $20,061.32, plus prejudgment and postjudgment interest and

the costs of court as awarded by the trial court. We reverse that portion of the

trial court’s judgment as to Appellee Eddie Kent’s attorney’s fees for this suit and

his special bankruptcy fees and render judgment that he take nothing on his

claim for attorney’s fees.

      It is further ordered that Appellant Keith B. Alexander and Appellee Eddie

Kent shall each pay half of the costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS

By __/s/ Anne Gardner______________
   Justice Anne Gardner